Citation Nr: 1701195	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  05-28 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a urinary disorder.

5.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1987, with additional subsequent service in the Navy Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In June 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board most recently in August 2012, it was remanded for further development and adjudicative action.

The evidence of record contains a letter submitted by the Veteran from a VA staff psychiatrist dated December 2014, with a receipt date in VBMS of February 26, 2015, stating that the Veteran has been treated for major depression and anxiety since August 2009.  This letter also indicates that the Veteran's depression began when he experienced deaths in his family in December 1986 and February 1987 (during his active duty service) and that his depression is aggravated by his current health conditions.  Given that this evidence was received prior to VA requiring that claims be submitted on a prescribed form, the Board finds that the issue of entitlement to service connection for major depression and anxiety has been raised by the record.  The Board does not have jurisdiction over this issue because it has not been initially adjudicated be Agency of Original Jurisdiction (AOJ), and therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

The Veteran's claims were remanded in August 2012 to obtain examinations and medical opinions.  Although the Board regrets the further delay, an additional remand is required.

Service Treatment and Service Personnel Records

The Veteran's Naval Reserve service personnel records were received by the RO from the Defense Personnel Records Image Retrieval System (DPRIS) in October 2015 and indicate that the Veteran served in the Navy Reserves from 1991 through 2004.  These records also contain information regarding the specific dates that the Veteran's service was characterized as active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  In addition to disabilities resulting from active duty service, service connection may also be established for a disability resulting from disease or injury incurred in or aggravated in the line of duty during a period of ACDUTRA service or for disability resulting from an injury incurred in or aggravated in the line of duty during a period of INACDUTRA service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2016).  Accordingly, on remand, the RO must review the Veteran's service personnel records and compile a list of the dates of the Veteran's ACDUTRA and INACDUTRA periods of service.

The Veteran's claims file contains a December 2006 memorandum regarding the Veteran's Navy Reserve service which states that the records were requested from the Records Management Center (RMC) and are unavailable.  However, service treatment records located in VBMS with a receipt date of July 2014 do contain the Veteran's Navy Reserve records, which appear to be complete.  Despite this, in an May 2016 letter from the Veteran, he indicated his Navy Reserve service treatment records were located at the Bumed Detachment in St. Louis, Missouri.  Additionally, a document in the Veteran's personnel records titled "Location of Military Records" suggests that the Veteran's Navy Reserve records may be located at the Bureau of Naval Personnel.  On remand, the RO must attempt to obtain any outstanding Navy Reserve service treatment records from the Bumed Detachment in St. Louis, Missouri, the Bureau of Naval Personnel, and any other appropriate records repositories.

Right Shoulder, Right Knee, Left Knee

The Board's 2012 remand directives required that the Veteran be afforded VA examinations to determine the etiology of any right shoulder, right knee, and left knee disabilities.  A July 2013 VA examiner provided an adequate opinion regarding whether the Veteran's right shoulder disability was related to his active service; however, there are no opinions of record addressing whether the right shoulder disability is the result of a disease or injury incurred in or aggravated in the line of duty during ACDUTRA service or is the result of an injury incurred in or aggravated in the line of duty during INACDUTRA service.  On remand, the Board must obtain addendum medical opinions addressing this.

TMJ

Pursuant to the Board's August 2012 remand, the Veteran was also afforded a July 2013 VA examination to determine whether his TMJ was at least as likely as not related to his active duty service.  The examiner provided a negative opinion noting that a review of the Veteran's records did not reflect any diagnosis of TMJ until 2003.  The Board finds this opinion is inadequate because it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

The Veteran's service treatment records document that in February 1985 he sought treatment for left side temporomandibular joint pain.  The treatment note indicates that the Veteran went to the dentist believing it to be an impacted wisdom tooth and that he was given a clean bill of health; he also reported that he had been told he grinds his teeth (known as bruxism).  The examiner assessed TMJ secondary to bruxism.  Accordingly, a new opinion regarding the etiology of the Veteran's TMJ which takes into account the February 1985 treatment record must be obtained.  While this case is in remand status, opinions must also be obtained regarding whether the Veteran's TMJ is the result of a disease or injury incurred in or aggravated in the line of duty during ACDUTRA service or is the result of an injury incurred in or aggravated in the line of duty during INACDUTRA service.

Urinary Disorder 

The Veteran has claimed entitlement to service connection for an obstructive urinary disorder.  A December 2010 VA examination was conducted and the examiner was requested to determine whether any urinary disorder was at least as likely as not related to the Veteran's active duty service.  At the examination the Veteran reported urinary urgency and a weak or intermittent stream; he denied obstructive voiding (urinary retention).  The pertinent diagnoses were erectile dysfunction and prostatitis; no other urinary disorder was diagnosed.  The examiner opined the Veteran's erectile dysfunction was not etiologically linked to his service-connected prostatitis and was unable to determine without speculating whether any urinary disorder was related to his service.  The examiner did not provide an opinion regarding whether any urinary disorder or symptoms were caused by the Veteran's service-connected prostatitis.

Following a July 2013 VA examination, the examiner listed diagnosed "subjective obstructive voiding symptoms," and indicated that a more precise diagnosis could not be rendered because there was no objective data to support a more definitive diagnosis.  Although the examiner noted evidence supportive of a negative opinion for service connection, he or she ultimately determined that the precise etiology for the Veteran's subjective obstructive voiding problems was unclear.

Accordingly, the Board finds a remand is required to obtain addendum opinions addressing to determine whether any urinary disorder was (a) caused by active service, (b) caused or aggravated by the Veteran's service-connected prostatitis; (c) the result of a disease or injury incurred in or aggravated in the line of duty during ACDUTRA service or was the result of an injury incurred in or aggravated in the line of duty during INACDUTRA service.

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding Navy Reserve service treatment records from:

* The Bumed Detachment in St. Louis, Missouri;

* The Bureau of Naval Personnel; and 

* Any other appropriate records repositories.

All attempts to secure these records, as well as any responses received, must be documented in the claims file.  The RO must make as many requests as are necessary to obtain these records and may only cease to do so when the Federal department or agency advises the RO that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) (2016).  All attempts to secure these records, as well as any responses received, must be documented in the claims file.

If the RO concludes that the records do not exist or that further attempts to obtain them would be futile, the RO must provide the Veteran with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2016).

2.  The RO must review the Veteran's Navy Reserve service personnel records (located in VBMS with a receipt date of October 16, 2015) and compile a list of the dates of the Veteran's ACDUTRA and INACDUTRA periods of service.

3.  Return the Veteran's claims file, to include a copy of this Remand, to the July 2013 VA examiner or, if he or she is unavailable, to another qualified medical professional, to obtain new medical opinions regarding the etiology of the Veteran's right shoulder, right knee, and left knee disabilities.

The medical professional providing the below requested opinions must also be provided a list of the Veteran's periods of ACDUTRA and INACDUTRA service.

Following a thorough review of the record, and with consideration of the Veteran's lay statements, the medical professional should address the following:

(a) Whether it is at least as likely as not (50 percent probability or higher) that any right shoulder disability is the result of a disease or injury incurred in or aggravated in the line of duty during ACDUTRA service or is the result of an injury incurred in or aggravated in the line of duty during INACDUTRA service.

(b) Whether it is at least as likely as not (50 percent probability or higher) that any right knee disability is the result of a disease or injury incurred in or aggravated in the line of duty during ACDUTRA service or is the result of an injury incurred in or aggravated in the line of duty during INACDUTRA service.

(c) Whether it is at least as likely as not (50 percent probability or higher) that any left knee disability is the result of a disease or injury incurred in or aggravated in the line of duty during ACDUTRA service or is the result of an injury incurred in or aggravated in the line of duty during INACDUTRA service.

A new examination of the Veteran should only be performed if deemed necessary by the medical professional providing the opinion.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resorting to speculation, the medical professional should state and explain why this is so.

4.  Return the Veteran's claims file, to include a copy of this Remand, to the July 2013 VA examiner or, if he or she is unavailable, to another qualified medical professional, to obtain new medical opinions regarding the etiology of the Veteran's TMJ.

The medical professional providing the below requested opinions must also be provided a list of the Veteran's periods of ACDUTRA and INACDUTRA service.

Following a thorough review of the record, and with consideration of the Veteran's lay statements, the medical professional should address the following:

(a) Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's TMJ began during or is otherwise etiologically related to his active duty service.

(b) Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's TMJ is the result of a disease or injury incurred in or aggravated in the line of duty during ACDUTRA service or is the result of an injury incurred in or aggravated in the line of duty during INACDUTRA service.

The medical professional must consider and discuss the February 1985 assessment of TMJ secondary to bruxism.

A new examination of the Veteran should only be performed if deemed necessary by the medical professional providing the opinion.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resorting to speculation, the medical professional should state and explain why this is so.

5.  Return the Veteran's claims file, to include a copy of this remand, to a qualified medical professional to obtain a new medical opinion regarding the etiology of the Veteran's subjective complaints of urinary obstruction.

The medical professional providing the below requested opinions must also be provided a list of the Veteran's periods of ACDUTRA and INACDUTRA service.

Following a thorough review of the record, and with consideration of the Veteran's lay statements, the medical professional should address the following:

(a) Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's subjective complaints of urinary obstruction began during or are otherwise etiologically related to his active duty service.

(b) Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's subjective complaints of urinary obstruction were caused or aggravated by his service-connected prostatitis.

(c) Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's subjective complaints of urinary obstruction are the result of a disease or injury incurred in or aggravated in the line of duty during ACDUTRA service or are the result of an injury incurred in or aggravated in the line of duty during INACDUTRA service.

The medical professional is informed that he or she cannot rely solely on the absence of evidence in the Veteran's service treatment records as a basis for a negative medical opinion.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resorting to speculation, the medical professional should state and explain why this is so.

6.  Notification must be sent to the Veteran informing him it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

7.  In order to avoid a further Remand, the RO must review the examination reports and opinions to ensure they comply with the directives of this Remand.

8.  Then, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

